MEMORANDUM ***
This Title VII case went to trial, and the judge made findings of fact. We review them for clear error.1 There is none.
The district court found that although Rode claimed that Bolingbroke’s behavior was sexual, she was not credible. The court found credible the testimony presented by Rode’s co-workers who testified that the aspects of his clothing and posture Rode testified about resulted from his weight, physical condition, and slovenliness, and had nothing to do with sex. These findings are not clearly erroneous and are sufficient to find that no hostile work environment existed at the Department.
The district court also did not clearly err in finding that there was no retaliatory employment action. The evidence plainly did not compel a finding that the slight acceleration-by a few days-of the date that Rode herself preferred for her voluntary departure for a new job was retaliation for a protected activity.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Nichols v. Azteca Rest. Enters., Inc., 256 F.3d 864, 871 (9th Cir.2001).